


COLLABORATIVE RESEARCH & DEVELOPMENT AND COMMERCIAL RIGHTS AGREEMENT
THIS COLLABORATIVE RESEARCH & DEVELOPMENT AND COMMERCIAL RIGHTS AGREEMENT (this
“AGREEMENT”) is made the 21st day of December, 2012 (“EFFECTIVE DATE”) by and
between RECEPTA BIOPHARMA S.A. with its principal place of business at Rua
Tabapuã 1123, cj 36, Sao Paulo, SP Brazil, enrolled with the CNPJ/MF under No.
CNPJ/MF: 07.896.151/0001-19, with its By-laws duly filed with the Commercial
Registry of the State of São Paulo – JUCESP under NIRE 35.300.329.287
(“RECEPTA”), the LUDWIG INSTITUTE FOR CANCER RESEARCH LTD, a Swiss not-
for-profit corporation, with its registered office at Stadelhoferstrasse 22,
8001, Zurich, Switzerland, and having an office at 666 Third Avenue, New York,
NY 10017, United States of America (“LICR”), and 4-ANTIBODY AG (“4AB”),
incorporated in Switzerland with its registered office at Hochbergerstrasse 60C,
CH-4057 Basel, Switzerland. RECEPTA, LICR, and 4AB may each be referred to
herein, individually, as a “PARTY” or, collectively, as the “PARTIES”.
WHEREAS, RECEPTA is interested to secure commercial rights to some of the
products generated in an ongoing research and development collaboration between
LICR and 4AB (“LICR/4AB R&D AGREEMENT”) using 4AB’s Retrocyte Display® discovery
technology and LICR’s preclinical and clinical development expertise which are
relevant to RECEPTA’s research and development and business activities; and
WHEREAS, 4AB owns technology and know-how with respect to the generation and
development of human monoclonal antibodies to treat human diseases; and
WHEREAS, LICR has expertise in the pre-clinical and clinical development of
therapeutic antibodies in the treatment of cancer; and
WHEREAS, the PARTIES wish to collaborate to have 4AB and LICR use their
technology and joint expertise to discover antibodies directed against TARGETS
of interest to RECEPTA (as defined below) that RECEPTA intends to develop and
commercialize as PRODUCTS (as defined below), all on the terms and conditions
set forth herein; and
WHEREAS, LICR and 4AB desire that RECEPTA be engaged to commercialize some of
the products arising from the LICR/4AB R&D AGREEMENT in the TERRITORY.
NOW THEREFORE, in consideration of the premises, representations, warranties and
agreements set forth herein, the PARTIES hereto agree as follows:
1    DEFINITIONS
1.01    “4AB” shall have the meaning ascribed to it in the introductory
paragraph of this AGREEMENT and comprises 4AB’s two operating sites in Basel,
Switzerland and Jena, Germany.



1



--------------------------------------------------------------------------------






1.02    “ACCUMULATED DEVELOPMENT COSTS” shall mean the identified and documented
DEVELOPMENT COSTS incurred by each PARTY under the DEVELOPMENT PROGRAM for each
ANTIBODY or PRODUCT. ACCUMULATED DEVELOPMENT COSTS exclude ACCUMULATED DISCOVERY
COSTS and DIRECT INTERNAL COST and DIRECT EXTERNAL COSTS not related to the
development of a PRODUCT and shall stop being incurred by each PARTY, for a
PRODUCT upon the earlier of (i) its licensing to a THIRD PARTY; (ii) upon
receipt of all approvals from the relevant REGULATORY AGENCY necessary to market
and sell a PRODUCT; or (iii) the transfer or assignment of rights to a PRODUCT
under this AGREEMENT to a THIRD PARTY. ACCUMULATED DEVELOPMENT COSTS shall be
disclosed annually to the JOINT MANAGEMENT COMMITTEE for approval and any
unapproved costs shall not be considered ACCUMULATED DEVELOPMENT COSTS. For the
purposes of clarity, once recovery of an ACCUMULATED DEVELOPMENT COST has been
made from NET REVENUES as provided for herein, that portion of such ACCUMULATED
DEVELOPMENT COSTS which has been recovered shall no longer be included in the
ongoing calculation of ACCUMULATED DEVELOPMENT COSTS.
1.03    “ACCUMULATED DISCOVERY COSTS” shall mean the identified and documented
DISCOVERY COSTS incurred by LICR and 4AB respectively under the DISCOVERY
PROGRAM for each ANTIBODY or PRODUCT and DIRECT INTERNAL COSTS and DIRECT
EXTERNAL COSTS associated with PROGRAM INTELLECTUAL PROPERTY filing,
prosecution, and maintenance covering each ANTIBODY or PRODUCT. ACCUMULATED
DISCOVERY COSTS exclude DIRECT INTERNAL COST and DIRECT EXTERNAL COSTS not
directly related to an ANTIBODY or PRODUCT or the PROGRAM INTELLECTUAL PROPERTY
claiming such PRODUCT and shall stop being incurred for an ANTIBODY or PRODUCT
upon the transfer of ANTIBODIES to RECEPTA as provided for in Appendix 1 herein.
ACCUMULATED DISCOVERY COSTS shall be disclosed annually to the JOINT MANAGEMENT
COMMITTEE for approval and any unapproved costs shall not be considered
ACCUMULATED DISCOVERY COSTS. For the purposes of clarity, once recovery of an
ACCUMULATED DISCOVERY COST has been made from NET REVENUES as provided for
herein, that portion of such ACCUMULATED DISCOVERY COSTS which has been
recovered shall no longer be included in the calculation of ongoing ACCUMULATED
DISCOVERY COSTS.
1.04    “ACTIVE INGREDIENT” means the clinically active material(s) that
provide(s) pharmacological activity in a pharmaceutical or biopharmaceutical
product (excluding formulation components such as coatings, stabilizers,
excipients or solvents, adjuvants or controlled release technologies). ACTIVE
INGREDIENT does not include an ANTIBODY.
1.05    “AFFILIATE” shall mean (i) any corporation or business entity of which
RECEPTA or LICR or 4AB owns directly or indirectly, fifty percent (50%) or more
of the assets or outstanding stock, or any corporation which RECEPTA or LICR or
4AB directly or indirectly controls, or (ii) any parent corporation which owns,
directly or indirectly, fifty percent (50%) or more of the assets or outstanding
stock of RECEPTA or LICR or 4AB or directly or indirectly controls RECEPTA or
LICR or 4AB or (iii) any sister company which is under common control with
RECEPTA or LICR or 4AB for example, any entity where fifty percent (50%) or more
of the assets or outstanding stock of such entity is owned, directly or
indirectly, by the same parent corporation which owns, directly or indirectly,
fifty percent (50%) or more of the assets or outstanding stock of RECEPTA or
LICR or 4AB or

2



--------------------------------------------------------------------------------






directly or indirectly controls RECEPTA or LICR or 4AB. For the purpose of
clarity, activities performed by 4AB under this AGREEMENT may be performed by
its AFFILIATE in Jena, Germany.
1.06    “AGREEMENT” shall have the meaning ascribed to such term in the
introductory paragraph.
1.07    “ANTIBODY” or “ANTIBODIES” shall mean an immunoglobulin (Ig) molecule
delivered to RECEPTA by 4AB or LICR pursuant to this AGREEMENT for each of the
TARGETS described in Appendix 1, and any modification or derivative of any such
molecule which is generated or created by or on behalf of RECEPTA, its
AFFILIATES or sublicensees, generally comprising four polypeptide chains, two
identical heavy (H) chains and two identical light (L) chains, or an equivalent
Ig homologue thereof (e.g., a camelid nanobody, which comprises only a heavy
chain, including full length functional mutants, variants, or derivatives
thereof, which retain the essential epitope binding features of the variable
region of an Ig molecule. Immunoglobulin molecules can be of any class (e.g.,
IgG, IgE, IgM, IgD, IgA, and IgY), or subclass (e.g., IgG1, IgG2, IgG3, IgG4,
IgA1, and IgA2) and allotype. ANTIBODY or ANTIBODIES does not include single
domain antibodies (dAbs, which can be either heavy or light chain), or dual
specific, bispecific, multispecific, or dual variable domain immunoglobulins,
and antibody-drug conjugates or antibody-toxin conjugates. ANTIBODY or
ANTIBODIES does not include any ANTIBODY FRAGMENT.
1.08    “ANTIBODY BACKUP” means an ANTIBODY generated in a DISCOVERY PROGRAM
which has been recommended by the JOINT MANAGEMENT COMMITTEE and accepted by
RECEPTA as a molecule which RECEPTA has elected to hold in reserve to protect
against potential failure of the ANTIBODY LEAD in such molecule’s further
development.
1.09    “ANTIBODY LEAD” means an ANTIBODY generated in a DISCOVERY PROGRAM which
has been recommended by the JOINT MANAGEMENT COMMITTEE and accepted by RECEPTA
as the molecule which RECEPTA has elected to move into further RECEPTA
development.
1.10    “ANTIBODY FRAGMENT” means a molecule generated or claimed pursuant to
the LICR/4AB R&D AGREEMENT or the sequence description of such molecule which is
any part or fragment of an ANTIBODY including, but not limited to, molecular
variants of such part of fragment which in each case comprise at least one
polypeptide chain that is not full length, including (i) a Fab fragment, which
is a monovalent fragment consisting of the variable light (VL), variable heavy
(VH), constant light (CL) and constant heavy 1 (CH1) domains; (ii) a F(ab')2
fragment, which is a bivalent fragment comprising two Fab fragments linked by a
disulfide bridge at the hinge region; (iii) a heavy chain portion of a Fab (Fd)
fragment, which consists of the VH and CH1 domains; (iv) a variable fragment
(Fv) fragment, which consists of the VL and VH domains of a single arm of an
antibody, (v) a domain antibody (dAb) fragment, which comprises a single
variable domain; (vi) an isolated complementarity determining region (CDR);
(vii) a Single Chain Fv Fragment; (viii) a diabody, which is a bivalent,
bispecific antibody in which VH and VL domains are expressed on a single
polypeptide chain, but using a linker that is too short to allow for pairing
between the two domains on the same chain, thereby forcing the domains to pair
with the complementarity domains of another chain and creating two antigen
binding sites; and (ix) a linear antibody, which comprises a pair of tandem Fv
segments (VH-CH1-

3



--------------------------------------------------------------------------------






VH-CH1) which, together with complementarity light chain polypeptides, form a
pair of antigen binding regions; and (x) other non-full length portions of heavy
and/or light chains, or mutants, variants, or derivatives thereof, alone or in
any combination, in each case.
1.11    “APPROVAL” shall mean receipt of all approvals from the relevant
REGULATORY AGENCY necessary to market and sell a PRODUCT in the TERRITORY.
1.12    “BACKGROUND INTELLECTUAL PROPERTY” shall mean any INTELLECTUAL PROPERTY,
know-how or proprietary technical information owned or controlled by a PARTY,
and which is provided to another PARTY for use in the DISCOVERY PROGRAMS or
DEVELOPMENT PROGRAMS, and/or which is necessary or useful for performing the
DISCOVERY PROGRAMS or DEVELOPMENT PROGRAMS, and all enhancements of and/or
refinements or improvements thereto.
1.13    “cGMP” means the regulatory requirements for current good manufacturing
practices promulgated in 21 C.F.R. §11;210;211;600 and in EC Directives
2003/94/EC and 2005/28/EC, as well as any additional REGULATORY AGENCY
requirements needed to seek registration in the USA or EU, as any of the
foregoing may be amended from time to time and anything which replaces or
supersedes the same from time to time.
1.14    “COMMERCIALLY REASONABLE EFFORTS” means for 4AB or RECEPTA the level of
efforts that a similarly situated biopharmaceutical company of a similar size to
4AB or RECEPTA as the case may be would devote to the discovery, development,
and commercialization of a product having similar commercial and scientific
potential at a similar stage in the product’s life cycle, taking into account
safety and efficacy, the competitiveness of alternative products, the
proprietary position of the product, pricing and reimbursement, profitability,
likelihood of obtaining APPROVAL, and all other relevant commercial factors.
1.15    “DEVELOPMENT PROGRAM(S)” as used herein shall mean the activities to be
performed by LICR and 4AB and RECEPTA as set forth in Appendix 2. The
DEVELOPMENT PROGRAMS will cover and include all activities related to the
preclinical and clinical development of ANTIBODIES and PRODUCTS recognizing a
TARGET but excluding the activities performed pursuant to the DISCOVERY
PROGRAMS.
1.16    “DEVELOPMENT COSTS” as used herein shall mean all DIRECT INTERNAL COSTS
and DIRECT EXTERNAL COSTS incurred by the PARTIES in the course of conducting
their responsibilities within the DEVELOPMENT PROGRAM(S). RECEPTA’S DIRECT
INTERNAL COSTS and DIRECT EXTERNAL COSTS within the TERRITORY shall not be
included in DEVELOPMENT COSTS save for the costs of those activities expressly
disclosed in Appendix 2 or added to Appendix 2 from time to time following the
approval of the JOINT MANAGEMENT COMMITTEE and with the written approval of the
CEOs of the PARTIES.
1.17    “DIRECT EXTERNAL COSTS” as used herein shall be the actual amounts paid
to a THIRD PARTY in return for services and tasks undertaken pursuant to this
AGREEMENT
1.18    “DIRECT INTERNAL COSTS” as used herein shall be [**]
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

4



--------------------------------------------------------------------------------




1.19    “DISCOVERY COSTS” as used herein shall mean all DIRECT INTERNAL COSTS
and DIRECT EXTERNAL COSTS incurred by 4AB and LICR in the course of conducting
their responsibilities within the DISCOVERY PROGRAM.


1.20    “DISCOVERY PROGRAM” as used herein shall mean the activities performed
by LICR and 4AB under the LICR/4AB R&D AGREEMENT which are pursuant to this
AGREEMENT, during the INITIAL TERM or any EXTENSION TERM as set forth in
Appendix 1. The DISCOVERY PROGRAMS will cover and include all activities related
to the discovery and generation of ANTIBODIES recognizing a TARGET. For the
purposes of clarity, a DISCOVERY PROGRAM is not a DEVELOPMENT PROGRAM.
1.21    “DISCOVERY PROGRAM COMPLETION” as used herein shall mean that (a) an
ANTIBODY LEAD and an ANTIBODY BACKUP have been selected and recommended to the
JOINT MANAGEMENT COMMITTEE for acceptance as ready for transfer to RECEPTA, (b)
a data report has been compiled for RECEPTA and reviewed by the JOINT MANAGEMENT
COMMITTEE such data report to include full gene and peptide sequence data in
electronic form, and (c) shipment to RECEPTA and receipt by RECEPTA of 5mg in
protein form of each ANTIBODY LEAD and each ANTIBODY BACKUP for each DISCOVERY
PROGRAM is confirmed by 4AB and RECEPTA respectively to the JOINT MANAGEMENT
COMMITTEE.
1.22    “EFFECTIVE DATE” shall have the meaning ascribed to such term in the
introductory paragraph of this AGREEMENT.
1.23    “EXPERT DETERMINATION” shall mean a suitably qualified neutral
arbitrator to be agreed by the PARTIES who shall determine the matter in
question within ninety (90) days of being appointed. Fees shall be paid equally
by the parties and the arbitrator’s determination which shall be binding shall
be made on the basis of written submissions from the PARTIES.
1.24    “EXTENSION TERM” shall have the meaning ascribed to it in Section 2.03.
1.25    “FIELD” shall mean all therapeutic uses for the treatment of humans.
1.26    “FIRST COMMERCIAL SALE” shall mean, with respect to any PRODUCT in any
country or jurisdiction in the TERRITORY, the first (1st) sale to a THIRD PARTY
for distribution, use or consumption of any such PRODUCT in such country or
jurisdiction after the APPROVAL and any applicable pricing approvals have been
obtained for such PRODUCT in such country or jurisdiction.


1.27    “GAAP” shall mean United States generally accepted accounting principles
consistently and appropriately applied.
1.28    “IND” shall mean an investigational new drug application filed with the
United States Food and Drug Administration pursuant to 21 C.F.R. § 312 (as
amended from time to time) for authorization to commence human PHASE I CLINICAL
TRIALs of a PRODUCT, and the equivalent regulatory filing in other countries
including the TERRITORY.
1.29    “INFORMATION” shall have the meaning ascribed to it in Section 6.01.
1.30    “INITIAL TERM” shall mean twelve (12) months from the EFFECTIVE DATE.
1.31    “INTELLECTUAL PROPERTY” shall mean the rights comprised in any patent,
copyright, design, trade mark, eligible layout or similar right whether at
common law or conferred by statute, rights to apply and applications for
registration under a statute in respect of

5



--------------------------------------------------------------------------------




these or like rights and rights to protect trade secrets and know-how,
throughout the world for the full period of the rights and all renewals and
extensions.
1.32    “JOINT MANAGEMENT COMMITTEE” shall mean the committee established
pursuant to Article 3 herein.
1.33    “LEAD PARTY shall mean the PARTY responsible for briefing the JOINT
MANAGEMENT COMMITTEE in a timely fashion at the appropriate JOINT MANAGEMENT
COMMITTEE meeting at which the development activity identified under that LEAD
PARTY'S name in Appendix 4 is discussed and recommending a course of action in
the best interests of the DEVELOPMENT PROGRAM(S).
1.34    “LICR” shall have the meaning ascribed to it in the introductory
paragraph of this AGREEMENT.
1.35    “LICR/4AB R&D AGREEMENT” shall mean the joint collaborative research and
development agreement between LICR and 4AB which is appended hereto in Appendix
4.
1.36    “MAINTENANCE PERIOD” shall have the meaning ascribed to it in Section
2.02.
1.37    “MANUFACTURING CONTRACTOR” shall have the meaning ascribed to it in
Section 4.011.
1.38    “NEGOTIATIONS” shall have the meaning ascribed to it in Section 4.011.
1.39    “NET REVENUES” shall mean all forms of cash considerations generated
from the PARTIES’ commercialization efforts under the terms of this AGREEMENT
including (i) upfront payments, (ii) license or sub-licensing fees, (iii)
milestone payments, (iv) royalties, (v) in the event 4AB markets a PRODUCT or
PRODUCTS, NET SALES by 4AB or its AFFILIATES outside the TERRITORY less 4AB’s
direct PRODUCT costs, marketing costs and reasonable overhead costs as agreed by
the PARTIES, (vi) in the event RECEPTA markets a PRODUCT or PRODUCTS pursuant to
Section 4.03, NET SALES by RECEPTA or its AFFILIATES outside the TERRITORY less
RECEPTA’S direct PRODUCT costs, marketing costs and reasonable overhead costs as
agreed by the remaining PARTIES, and (vi) all forms of non-cash considerations
or comparable revenues, less any royalty for an ANTIBODY to be paid by 4AB to a
THIRD PARTY to obtain a license under a VALID CLAIM of a THIRD PARTY required to
enable the commercialization of a PRODUCT as contemplated herein. For the
purposes of clarity the PURCHASE PRICE paid by RECEPTA hereunder is not included
in NET REVENUES, and NET REVENUES excludes any revenues arising within the
TERRITORY generated by RECEPTA or its AFFILIATES by the exercise of its or their
rights in the TERRITORY under this AGREEMENT.
1.40    “NET SALES” shall mean with respect to any PRODUCT, the gross amount
recognized in accordance with GAAP for sales of such PRODUCT to a THIRD PARTY
less deductions, to the extent reasonable, customary, and consistent with a
PARTY’S business practices, for:
a)    transportation charges, and other charges, such as insurance, relating
thereto;
b)    sales and excise taxes or customs duties paid by the selling PARTY and any
other governmental charges imposed upon the sale of such PRODUCT and actually
paid;
c)    discounts and chargebacks actually accrued, granted, allowed or incurred
in connection with the sale of such PRODUCT;

6



--------------------------------------------------------------------------------




d)    allowances or credits to customers actually accrued, granted, allowed or
incurred and not in excess of the selling price of such PRODUCT, on account of
rejection, outdating, recalls or return of such PRODUCT; and
e)    rebates, reimbursements, fees or similar payments to or accruals for (i)
wholesalers and other distributors, pharmacies and other retailers, buying
groups (including group purchasing organisations), health care insurance
carriers, pharmacy benefit management companies, health maintenance
organisations, governmental authorities, or other institutions or health care
organisations; or (ii) to patients and other THIRD PARTIES arising in connection
with any program applicable to a PRODUCT under which a PARTY or its AFFILIATES
provides to low income, uninsured or other patients the opportunity to obtain a
PARTY’S pharmaceutical products at reduced cost.
For the avoidance of doubt, if a single item falls into more than one of the
categories set forth in clauses (a)-(e) above, such item may not be deducted
more than once. Sales between a PARTY and its AFFILIATES and sublicensees shall
be disregarded for purposes of calculating NET SALES except if such purchaser is
an end user. NET SALES will be calculated on an accrual basis, in a manner
consistent with a PARTY’S accounting policies for external reporting purposes,
as consistently applied, in accordance with GAAP. To the extent any accrued
amounts used in the calculation of NET SALES are estimates, such estimates shall
be corrected in accordance with a PARTY’S accounting policies for external
reporting purposes, as consistently applied, and NET SALES and related payments
under this AGREEMENT shall be reconciled as appropriate. Furthermore, if a
PRODUCT either (i) is sold in the form of a combination product containing both
an ANTIBODY and one or more ACTIVE INGREDIENT(S) as separate molecular
entity(ies) that are not derived from the PROGRAMS; or (ii) is sold in a form
that contains (or is sold bundled with) a delivery device therefor (in either
case ((i) or (ii)), a “COMBINATION PRODUCT”), the NET SALES of such PRODUCT for
the purpose of calculating royalties and sales-based milestones owed under this
AGREEMENT for sales of such PRODUCT, shall be determined as follows: first, a
PARTY shall determine the actual NET SALES of such COMBINATION PRODUCT (using
the above provisions) and then such amount shall be multiplied by the fraction
A/(A+B), where A is the invoice price of the PRODUCT, if sold separately, and B
is the total invoice price of any other ACTIVE INGREDIENT or delivery device in
the COMBINATION PRODUCT if sold separately. If any other ACTIVE INGREDIENT or
delivery device in the COMBINATION PRODUCT is not sold separately, NET SALES
shall be calculated by multiplying actual NET SALES of such COMBINATION PRODUCT
by a fraction A/C where A is the invoice price of the PRODUCT if sold separately
and C is the invoice price of the COMBINATION PRODUCT. If neither the PRODUCT
nor any other ACTIVE INGREDIENT (or delivery device) in the COMBINATION PRODUCT
is sold separately, the adjustment to NET SALES shall be determined by the
PARTIES in good faith to reasonably reflect the fair market value of the
contribution of the PRODUCT in the COMBINATION PRODUCT to the total fair market
value of such COMBINATION PRODUCT. If the PARTIES are unable to reach an
agreement on the fair market value of the contribution of the PRODUCT in the
COMBINATION PRODUCT within thirty (30) days as from the start of negotiations in
this respect, then any of the PARTIES shall have the right to refer such issue
to EXPERT DETERMINATION.
1.41    “PARTY” or “PARTIES” shall have the meaning ascribed to such term in the
introductory paragraph of this AGREEMENT.
1.42    “PERCENTAGE SHARE” shall have the meaning ascribed to it in Section
8.03.2.

7



--------------------------------------------------------------------------------




1.43    “PERSON” means any individual, partnership, limited liability company,
firm, corporation, association, trust, unincorporated organisation or other
entity.
1.44    “PHASE I PHASE I CLINICAL TRIAL” means, with respect to a PRODUCT, a
clinical trial on sufficient numbers of human patients or subjects for the
primary purposes of evaluating safety, metabolism and pharmacokinetics, as
described in 21 C.F.R. §312.21(a), or similar clinical study in the TERRITORY.
1.45    “PRODUCT(S)” shall mean any composition and/or formulation containing or
comprising one or more ANTIBODY(IES) for use in the FIELD.
1.46    “PRODUCT PATENT(S)” shall mean all patent applications filed by LICR or
4AB and all patents issued therefrom pertaining to ANTIBODIES which arise from
PROGRAM INTELLECTUAL PROPERTY or otherwise covered by PROGRAM INTELLECTUAL
PROPERTY, and any reissues, re-examinations, continuations, claims of U.S. and
foreign continuations-in-part which are directed to subject matter specifically
described in the U.S. and foreign patent applications, divisionals, or renewals
claiming priority to any such patent or patent application and including any
extensions, patents of addition, and any extension of the term of the patent or
supplementary protection certificate or other means by which greater effective
patent protection is extended.
1.47    “PROGRAM INTELLECTUAL PROPERTY” shall mean all results, data, know-how,
materials, and compounds including and relating to ANTIBODIES created by LICR
and/or 4AB during the course of and as a direct result of carrying out the
DISCOVERY PROGRAMS and the DEVELOPMENT PROGRAMS. PROGRAM INTELLECTUAL PROPERTY
does not and shall not include any enhancements of, refinements to, or
improvements to LICR or 4AB BACKGROUND INTELLECTUAL PROPERTY made during the
course of carrying out the DISCOVERY PROGRAMS and all such enhancements of,
refinements to, or improvements to LICR and 4AB BACKGROUND INTELLECTUAL PROPERTY
shall remain the exclusive property of LICR or 4AB respectively.
1.48    “PURCHASE PRICE” shall mean the payment made by RECEPTA under Article 7
herein to 4AB for the grant of the exclusive commercial rights and other rights
provided for under Article 4. The PURCHASE PRICE shall be non-refundable.


1.49    “QUARTER” shall mean each period of three months ending on March 31,
June 30, September 30, or December 31.
1.50    “RECEPTA” shall have the meaning ascribed to such term in the
introductory paragraph of this AGREEMENT.
1.51    “REGULATORY AGENCY” shall mean the Food and Drug Administration (FDA),
the European Medicines Agency (EMA) and Agencia Nacional de Vigilancia Sanitaria
or National Health Surveillance Agency (Anvisa) of Brazil or any corresponding
government agency responsible for the approval of clinical trials of
investigational agents in humans.







8



--------------------------------------------------------------------------------




1.52    “RESOURCE ESCALATION DECISION” shall mean each decision agreed by the
PARTIES which will trigger key go/no go actions for the various stages of each
DEVELOPMENT PROGRAM and which represents a significant increase in resourcing
including, but not limited to, the following decisions (i) [**].
The RESOURCE ESCALATION DECISIONS are described in more detail in Appendix 4
together with current estimates of projected resourcing.
1.53    SCIENTIFICALLY REASONABLE EFFORTS” means for LICR the level of effort
that a similarly situated academic clinical research group of a similar size to
LICR would devote to a discovery, preclinical and clinical research project
having similar clinical and scientific potential at a similar stage in the
project’s development, taking into account safety and efficacy, the
competitiveness of alternative projects, the proprietary position of the project
and all other relevant factors. LICR’s efforts will employ its uniquely
effective working relationship with the Memorial Sloan Kettering Cancer Center
(MSKCC) and with certain key clinical staff within MSKCC.
1.54    “SOUTH AMERICA” shall mean Argentina, Bolivia, Chile, Colombia, Ecuador,
French Guiana, Guyana, Paraguay, Peru, Suriname, Uruguay, and Venezuela,
excluding Brazil.
1.55    “TARGET” shall mean the antigens designated by the PARTIES against which
ANTIBODIES shall be generated and evaluated within the DISCOVERY PROGRAMS as set
forth in Appendix 1.
1.56    “TERM” shall have the meaning ascribed to it in Section 10.01.
1.57    “TERRITORY” shall mean Brazil.
1.58    “THIRD PARTY” means any PERSON other than a PARTY or an AFFILIATE.
1.59    “TOTAL ACCUMULATED DEVELOPMENT COSTS” shall have the meaning ascribed to
it in Section 8.02
1.60    “VALID CLAIM” means any issued or granted claim of a patent that has not
been revoked or held unenforceable or invalid by a decision of a court or other
governmental agency of competent jurisdiction, that remains unappealable or
unappealed within the time allowed for appeal, or that has not been disclaimed,
denied or admitted to be invalid or unenforceable through reissue,
re-examination, disclaimer or otherwise.
2    RESEARCH & DEVELOPMENT COLLABORATION
2.01 4AB and LICR shall carry out the DISCOVERY PROGRAMS in accordance with the
work plans set out in Appendix 1 and in accordance with the timelines set forth
therein as reasonably practicable, and shall perform the DISCOVERY PROGRAMS with
good scientific and technical diligence and in the case of 4AB using
COMMERCIALLY REASONABLE EFFORTS and in the case of LICR using SCIENTIFICALLY
REASONABLE EFFORTS. 4AB and LICR shall not deviate materially from the DISCOVERY
PROGRAMS without the prior agreement of RECEPTA. 4AB and LICR shall deliver to
RECEPTA ANTIBODIES generated from the DISCOVERY PROGRAMS that meet the
specification set forth in Appendix 1 as applicable, and [**] = Portions of this
exhibit have been omitted pursuant to a confidential treatment request. An
unredacted version of this exhibit has been filed separately with the
Commission.

9



--------------------------------------------------------------------------------




in the manner set forth in Appendix 1, together with the corresponding written
reports identified in Appendix 1.


2.02    4AB and LICR shall maintain records of their respective activities under
this AGREEMENT pursuant to the DISCOVERY PROGRAMS in sufficient detail and in
good scientific manner as will properly and accurately reflect all work done and
results achieved in the DISCOVERY PROGRAMS. During the INITIAL TERM and any
EXTENSION TERM, and for two (2) years thereafter (the “MAINTENANCE PERIOD”), 4AB
and LICR shall provide RECEPTA full access to such records during ordinary
business hours upon request provided such request gives reasonable notice and
such resulting access is not agreed to more than once each calendar year.
2.03    The DISCOVERY PROGRAMS shall commence on the EFFECTIVE DATE and shall
continue for the INITIAL TERM unless previously terminated pursuant to a
recommendation of the JOINT MANAGEMENT COMMITTEE as provided for in Article 3
herein; provided, however, that with the consent of the PARTIES, which consent
shall not be unreasonably withheld, the DISCOVERY PROGRAMS may be extended for
an additional period of up to six (6) months beyond the INITIAL TERM (the
“EXTENSION TERM”). Further extensions may thereafter be mutually agreed upon by
the PARTIES.
2.04    When the JOINT MANAGEMENT COMMITTEE has determined that a DISCOVERY
PROGRAM has reached DISCOVERY PROGRAM COMPLETION, the PARTIES will collaborate
on a DEVELOPMENT PROGRAM for the ANTIBODY LEAD and ANTIBODY BACKUP derived from
such DISCOVERY PROGRAM.
2.05    The activities to be performed by the PARTIES under each DEVELOPMENT
PROGRAM are detailed in Appendix 2.
2.06 The PARTIES will each contribute to the costs of conducting the DEVELOPMENT
PROGRAMS as further detailed in Article 8 and Appendix 2 and Appendix 4.


3    JOINT MANAGEMENT COMMITTEE
3.01    Promptly following the EFFECTIVE DATE, the PARTIES shall establish a
JOINT MANAGEMENT COMMITTEE to monitor the conduct, management, supervision, and
progress of the DISCOVERY PROGRAMS and the DEVELOPMENT PROGRAMS. The JOINT
MANAGEMENT COMMITTEE shall consist of three representatives from each PARTY and
shall operate by unanimous decisions. The initial representatives of each PARTY
are set forth in Appendix 3 hereto. Either PARTY may change its representatives
upon written notice to the other PARTIES. Unless otherwise agreed to by the
PARTIES, the JOINT MANAGEMENT COMMITTEE shall meet at least once per QUARTER, in
person, via teleconferences, or via videoconference and shall hold such
additional meetings as its members think fit. The first meeting of the JOINT
MANAGEMENT COMMITTEE shall take place within ten (10) days of the EFFECTIVE
DATE.
3.02    Each PARTY shall designate one of its members as co-chair. The co-chairs
shall be responsible to circulate, finalize and agree on minutes of each meeting
within thirty (30) days after the meeting date. The JOINT MANAGEMENT COMMITTEE
shall be the primary vehicle for communication between the PARTIES on DISCOVERY
PROGRAM information and DEVELOPMENT PROGRAM information. The JOINT MANAGEMENT
COMMITTEE’s role is to facilitate communication between the PARTIES regarding
progress in relation to the

10



--------------------------------------------------------------------------------




DISCOVERY PROGRAMS and DEVELOPMENT PROGRAMS and the collaboration generally.
3.03    The JOINT MANAGEMENT COMMITTEE shall have the authority to discuss and
agree strategy, direction, and timing of
3.03.1    the development and commercialization of ANTIBODIES and PRODUCTS; and
3.03.2    the filing or extension of INTELLECTUAL PROPERTY designed to protect
ANTIBODY or PRODUCT; and
3.03.3    any amendment of the PROGRAMS solely as to technical details that do
not substantially affect resources required for performance, timing, or
deliverables, and in each case solely if mutually agreed in writing by
authorized representatives of the JOINT MANAGEMENT COMMITTEE.
Any such mutually agreed outcomes of such discussions which impact the resources
required for allocation to DEVELOPMENT PROGRAM shall require endorsement by the
CEOs of the PARTIES as provided for in Section 3.05 before implementation.
3.04    The JOINT MANAGEMENT COMMITTEE shall have the authority to recommend the
allocation of resources to the DEVELOPMENT PROGRAMS together with the
development of an annual budget of projected costs no later than October 1 of
each year for the subsequent calendar year consistent with the activities and
roles as described in more detail in Appendix 2 subject to such resourcing
recommendations being accepted and ratified in writing by the CEOs of the
PARTIES within sixty (60) days. At the first meeting of the JOINT MANAGEMENT
COMMITTEE, the PARTIES will include on the agenda of the meeting discussion and
decision (a) on whether there is a need to schedule a budget discussion for any
costs related to DEVELOPMENT PROGRAMS due in 2013 and (b) [**]
3.05    Before each RESOURCE ESCALATION DECISION is agreed, each PARTY will
indicate its agreement on a DEVELOPMENT PROGRAM by DEVELOPMENT PROGRAM basis to
the JOINT MANAGEMENT COMMITTEE to such RESOURCE ESCALATION DECISION about to be
undertaken. In the event that a PARTY agrees to a RESOURCE ESCALATION DECISION
being undertaken, but elects not to provide funds for such RESOURCE ESCALATION
DECISION, the JOINT MANAGEMENT COMMITTEE will record the fact that NET REVENUES
accrued from such DEVELOPMENT PROGRAM will be adjusted as defined further in
Section 8.03 (“ADJUSTED NET REVENUES”) subject to such resourcing
recommendations being accepted and ratified in writing by the CEOs of the
PARTIES within thirty (30) days such acceptance not to be withheld unreasonably.
3.05.1
[**]

3.05.2
[**]

3.06    The JOINT MANAGEMENT COMMITTEE shall wherever possible recommend
strategies utilizing the complementary know-how and expertise of each of the
PARTIES, to maximize the success of the DISCOVERY PROGRAMS and DEVELOPMENT
PROGRAMS. To facilitate such strategies the JOINT MANAGEMENT COMMITTEE shall be
responsible for [**] = Portions of this exhibit have been omitted pursuant to a
confidential treatment request. An unredacted version of this exhibit has been
filed separately with the Commission.

11



--------------------------------------------------------------------------------




ensuring full data, information and associated documentation exchange between
the PARTIES with respect to the DISCOVERY PROGRAMS and DEVELOPMENT PROGRAMS,
ANTIBODIES, and PRODUCTS.


3.07    The JOINT MANAGEMENT COMMITTEE shall not have any decision-making
authority beyond that described above and the JOINT MANAGEMENT COMMITTEE shall
have no power to amend or waive compliance with this AGREEMENT.


3.08    The JOINT MANAGEMENT COMMITTEE may make recommendations to the CEOs of
the PARTIES if these are considered necessary to:
3.08.1    Improve the effectiveness of the implementation of the DISCOVERY
PROGRAMS and/or the DEVELOPMENT PROGRAMS;
3.08.2    To recommend a change of TARGET or TARGETS to the PARTIES if any
DISCOVERY PROGRAM encounters or seems likely to encounter implementation
difficulties which in the view of the PARTIES cannot be reasonably overcome or
for any other reason that the JOINT MANAGEMENT COMMITTEE agrees;
3.08.3    To recommend extension of the AGREEMENT to include additional TARGETS
or to substitute TARGETS from within the LICR/4AB R&D AGREEMENT subject always
to the consent of 4AB and LICR, provided that the JOINT MANAGEMENT COMMITTEE
agrees that such substitutions or extensions have the potential to increase the
overall effectiveness and success of the collaboration between the PARTIES.


4    COMMERCIAL AND OTHER RIGHTS AND DILIGENCE OBLIGATIONS
4.01    4AB hereby grants RECEPTA and RECEPTA hereby accepts an exclusive right
to research, develop, make, have made, use, market, sell, offer for sale, and
import ANTIBODIES and PRODUCTS in the FIELD in the TERRITORY.
4.02    4AB retains all rights to commercialize ANTIBODIES and PRODUCTS in the
FIELD outside the TERRITORY. No rights or licenses (either express or implied)
to any BACKGROUND INTELLECTUAL PROPERTY of LICR or 4AB or RECEPTA are granted by
this AGREEMENT except as expressly provided in this Article 4 or the following
Article 5.
4.03    [**]
4.04    [**]
4.05    RECEPTA shall use COMMERCIALLY REASONABLE EFFORTS to develop and
commercialize ANTIBODIES and PRODUCTS under the terms herein.
4.06    4AB shall use COMMERCIALLY REASONABLE EFFORTS to develop and
commercialize ANTIBODIES and PRODUCTS outside the TERRITORY and LICR shall use
SCIENTIFICALLY REASONABLE EFFORTS to conduct preclinical and clinical research
on ANTIBODIES and PRODUCTS outside the TERRITORY.
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



12



--------------------------------------------------------------------------------




4.07    If 4AB has failed to commercialize PRODUCTS outside the TERRITORY by the
date of the FIRST COMMERCIAL SALE, all rights to commercialize PRODUCTS outside
the TERRITORY under this AGREEMENT shall automatically revert to LICR and
RECEPTA.
4.08    During a DEVELOPMENT PROGRAM and prior to filing with any REGULATORY
AGENCY for clinical studies within the TERRITORY, RECEPTA shall provide LICR and
4AB with a diligence report on January 1st and July 1st of each year describing
RECEPTA’s efforts to develop and commercialize PRODUCTS within the TERRITORY.
Thereafter, RECEPTA shall provide LICR and 4AB diligence reports annually on
January 1st describing RECEPTA’s efforts to develop and commercialize PRODUCTS.


4.09    During a DEVELOPMENT PROGRAM and until 4AB has secured a first
commercialization partner for one or more ANTIBODIES, 4AB shall provide LICR and
RECEPTA with a diligence report on January 1st and July 1st of each year
describing 4AB’s efforts to execute its commercialization rights to PRODUCTS
outside the TERRITORY.


4.010    At the point at which 4AB first seeks a THIRD PARTY commercialization
partner outside the TERRITORY whose interests include SOUTH AMERICA, 4AB will
invite RECEPTA to submit a proposal for a commercialization plan to develop the
commercial rights to an ANTIBODY LEAD and an ANTIBODY BACKUP] and a PRODUCT
based thereon outside the TERRITORY but solely within SOUTH AMERICA and;
provided such a proposal is received from RECEPTA within thirty (30) days of
such request, will consider it jointly and reasonably with LICR. RECEPTA may
also propose such a commercialization plan for developing the commercial rights
to an ANTIBODY LEAD and an ANTIBODY BACKUP and a PRODUCT based thereon outside
the TERRITORY but solely within SOUTH AMERICA, prior to 4AB inviting RECEPTA to
do so. Once 4AB has received such a proposal and if such proposal is not
unreasonably rejected jointly by LICR and 4AB, 4AB may but shall not be
obligated to subsequently invite RECEPTA to resubmit a revised proposal before
offering rights outside the TERRITORY to a THIRD PARTY.
4.011    [**]
4.012    When 4AB first seeks a manufacturing contractor to supply cGMP material
for one or more of the PRODUCTS for use outside the TERRITORY (the
“MANUFACTURING CONTRACTOR”) pursuant to the AGREEMENT, 4AB agrees to notify
RECEPTA to determine whether RECEPTA wishes to enter into good faith
negotiations (the “NEGOTIATIONS”) to become the MANUFACTURING CONTRACTOR under
the following provisions:
[**];
4.013    In the event that RECEPTA becomes the MANUFACTURING CONTRACTOR for a
PRODUCT or PRODUCTS, [**] For the purposes of clarity, in the event that RECEPTA
does not become the MANUFACTURING CONTRACTOR for 4AB and LICR, [**].
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.









13



--------------------------------------------------------------------------------




5    INTELLECTUAL PROPERTY


5.01    All rights, title and interest in and to any BACKGROUND INTELLECTUAL
PROPERTY shall remain with the PARTY owning such BACKGROUND INTELLECTUAL
PROPERTY.
5.02    PRODUCT PATENTS and PROGRAM INTELLECTUAL PROPERTY shall be owned and
managed jointly by LICR and 4AB as provided for under the LICR/4AB R&D
AGREEMENT.
5.03    RECEPTA shall have the sole right and responsibility, at its sole cost,
to prosecute and maintain, defend and enforce any patents or applications for
patents included in the PRODUCT PATENTS within the TERRITORY and to conduct any
lawsuits, claims and/or proceedings relating to such PRODUCT PATENTS within the
TERRITORY, including any interference or opposition proceeding relating thereto
provided always that RECEPTA’s actions shall be consistent with the patent
strategy pursued by LICR and 4AB outside the TERRITORY and shall give LICR and
4AB reasonable notice to allow LICR and 4AB to provide inputs to RECEPTA to
assist RECEPTA in its actions provided for in this Section 5.03 and also
provided RECEPTA shall reimburse LICR and/or 4AB for any reasonable costs
it/they may incur (including THIRD PARTY costs) in so assisting with any of the
above activities.
5.04    In the event that the right described in Section 3.05.1 is granted to
RECEPTA, the PARTIES will enter negotiations to agree the process to prosecute
and maintain, defend and enforce any patents or applications for patents
covering an ANTIBODY LEAD and an ANTIBODY BACKUP included in the PRODUCT PATENTS
worldwide and to conduct any lawsuits, claims and/or proceedings relating to
such PRODUCT PATENTS worldwide, including any interference or opposition
proceeding relating thereto provided that RECEPTA agrees that such costs
associated with ANTIBODY LEAD and an ANTIBODY BACKUP and any related PRODUCT
PATENTS shall be covered by RECEPTA. If the PARTIES agree that some or all of
the associated tasks may be performed by 4AB and/or LICR, RECEPTA shall
reimburse 4AB and/or LICR for any reasonable costs it/they may incur (including
THIRD PARTY costs) in so assisting with any of the above activities. In the
event that the right described in Section 3.05.2 reverts to 4AB, then 4AB shall
have sole responsibility for the prosecution and management of the PATENTS.
5.05    4AB agrees to use COMMERCIALLY REASONABLE EFFORTS to file patent
applications intended to provide protection for PRODUCT(S) based on data
generated by the PARTIES during the DISCOVERY PROGRAM as contemplated under the
LICR/4AB R&D Agreement and similarly in the DEVELOPMENT PROGRAM and to make such
information and data available to LICR and RECEPTA. 4AB shall use COMMERCIALLY
REASONABLE EFFORTS to maximize the opportunity for patent term restoration or
similar extensions or continuations of rights where applicable to PRODUCT
PATENT(S).
5.06    RECEPTA agrees to use COMMERCIALLY REASONABLE EFFORTS to file patent
applications within the TERRITORY following the EFFECTIVE DATE intended to
provide additional protection for PRODUCT(S) within the TERRITORY based on data
generated by RECEPTA during its development of PRODUCT and to make such
information and data available to LICR and 4AB to support any patent
applications outside the TERRITORY. RECEPTA shall use COMMERCIALLY REASONABLE
EFFORTS to maximize the opportunity for patent term restoration or similar
extensions or continuations of rights where applicable to PRODUCT PATENT(S) in
the TERRITORY.

14



--------------------------------------------------------------------------------




6    CONFIDENTIALITY
6.01    All oral, written, electronic or other communications and other
information disclosed or provided by one PARTY to another PARTY, including any
and all analyses or conclusions drawn or derived therefrom regarding any PROGRAM
INTELLECTUAL PROPERTY or the DISCOVERY PROGRAMS or the DEVELOPMENT PROGRAMS, or
a PARTY’s BACKGROUND INTELLECTUAL PROPERTY, patent applications or other patent
filings, assays, processes, formulations, analytical procedures, clinical
procedures, methodologies, products, samples, material, cells and specimens or
functions (“INFORMATION”) shall be received and used solely for the purposes set
forth in this AGREEMENT and subject to the following terms and conditions.
6.02    Each PARTY shall keep the INFORMATION of the other PARTIES in confidence
for the period commencing on the EFFECTIVE DATE and ending five (5) years after
the end of the TERM and will not, without the disclosing PARTY’s prior written
consent, disclose any INFORMATION to any PERSON, except those of the receiving
PARTY’s officers, employees, directors, consultants, collaborators, sublicensees
and AFFILIATES who require said INFORMATION to perform their obligations or
exercise their rights under this AGREEMENT. Each PARTY’s officers, employees,
directors, consultants, collaborators, sublicensees and AFFILIATES to whom
INFORMATION of the other PARTY is to be disclosed shall be advised by the
receiving PARTY of the confidential nature thereof and shall be bound by
confidentiality and non-use obligations no less stringent than those contained
herein.
6.03    The obligations of confidentiality and non-use set forth herein shall
not apply to any INFORMATION which is:
6.03.1    known to the receiving PARTY prior to receipt from the disclosing
PARTY, other than through prior disclosure by the disclosing PARTY, as evidenced
by the receiving PARTY’s written records;
6.03.2    available to the general public or which hereafter becomes available
to the general public otherwise than through a breach of this AGREEMENT;
6.03.3
obtained by the receiving PARTY from a THIRD PARTY with a valid right to
disclose such INFORMATION.



6.04    The terms of this AGREEMENT are considered INFORMATION of the PARTIES.
However, each PARTY shall be entitled to disclose the terms of this AGREEMENT
under legally binding obligations of confidence and limited use to: legal,
financial and investment banking advisors; and potential and actual investors,
acquirers and licensees or sublicensees doing diligence and counsel for the
foregoing.
6.05    If, in the opinion of the receiving PARTY’s counsel, any of the
disclosing PARTY’s INFORMATION is required to be disclosed pursuant to law,
regulation, or court order, the receiving PARTY shall, if permissible, give the
disclosing PARTY prompt written notice in order to allow the disclosing PARTY to
take whatever action it reasonably deems necessary to protect its INFORMATION.
In the event that no protective order or other remedy is obtained, or the
disclosing PARTY waives compliance with the terms of this Article 6, the
receiving PARTY will furnish only that portion of the INFORMATION which the
receiving PARTY is advised by its counsel is legally required. Additionally,
each PARTY may disclose the INFORMATION of another PARTY to the extent that such
disclosure is (i) made by such PARTY to relevant regulatory authorities as
required in connection with any filing, application or request for

15



--------------------------------------------------------------------------------




APPROVAL for a PRODUCT; provided, however, that reasonable measures shall be
taken to assure confidential treatment of such INFORMATION; and/or (ii) made by
such PARTY to the US Patent Office or European Patent Office or their foreign
equivalents in connection with establishing patentability of INTELLECTUAL
PROPERTY arising under this AGREEMENT.
6.06    Promptly after the termination or expiration of this AGREEMENT for any
reason, each PARTY shall promptly return to the other PARTIES, or destroy and
certify the destruction thereof, all tangible manifestations of such other
PARTIES’ INFORMATION at that time in the possession of the receiving PARTY. The
receiving PARTY may retain one copy of each item of INFORMATION, and notes
regarding the same, provided that said copy shall be retained and used solely
for the purposes of ongoing compliance with this AGREEMENT and shall be held in
the receiving PARTY’s confidential files.
6.07    No PARTY shall use the name of another PARTY in any publicity,
advertising, or news without the prior written consent of the other PARTY. All
press releases or other similar public communication by a PARTY relating to this
AGREEMENT shall be approved in advance by the other PARTIES, which approval
shall not be unreasonably withheld or delayed, except for (i) those
communications required by applicable law (which shall be governed by Section
6.05), (ii) disclosures of information for which consent has previously been
obtained and (iii) information of a similar nature to that which has been
previously disclosed publicly with respect to this AGREEMENT, each of which
((i), (ii) and (iii)), shall not require advance approval.
7    PURCHASE PROVISIONS
7.01    RECEPTA and/or its designated AFFILIATE agrees to pay 4AB a PURCHASE
PRICE of [**] for each PRODUCT to each TARGET totaling [**] for the rights to
(i) exclusively commercialize the PRODUCTS and ANTIBODIES in the TERRITORY under
the rights herein; (ii) enter discussions to potentially secure further rights
pursuant to Section 4.010, 4.011, and 4.012 herein; (iii) a distribution of
potential commercial returns pursuant to Sections 8.03 and 8.04 herein and (iv)
all other commercial rights made available herein.
7.02
The payments referred to in Section 7.01 above will be made as follows:



7.02.1
a total unrefundable (even in the event of termination pursuant to Section 10.02
herein) [**] as an upfront payment in two tranches of (a) CHF two hundred and
fifty thousand (250,000) within ten (10) days following the EFFECTIVE DATE of
this AGREEMENT and (b) [**] on January 31st, 2013

7.02.2
a total amount of [**] on February 1st, 2013

7.02.3
a total amount of [**] on June 1st, 2013

7.02.4
a total amount of [**] on June 1st, 2013

8
FUNDING AND COORDINATION OF DEVELOPMENT PROGRAMS AND DISTRIBUTION OF COMMERCIAL
RETURNS

8.01    The PARTIES hereby agree, subject to the provisions of this Article 8,
to provide funding for the elements of the DEVELOPMENT PROGRAMS described
further in Appendix 2 and Appendix 4 provided such funding provisions may be
modified by mutual agreement of the
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



16



--------------------------------------------------------------------------------






PARTIES but in each case solely if mutually agreed in writing by authorized
representatives of the PARTIES. Furthermore, the PARTIES agree to contribute
fully to the DEVELOPMENT COSTS as detailed herein.
8.02    ACCUMULATED DEVELOPMENT COSTS for each calendar year for each
DEVELOPMENT PROGRAM shall be recorded by each PARTY and a summary report of each
PARTY’S ACCUMULATED DEVELOPMENT COSTS for each given calendar year shall be
presented to the JOINT MANAGEMENT COMMITTEE no later than March 31st, of the
subsequent calendar year.
8.03    The PARTIES hereby agree that NET REVENUES arising from
commercialization of PRODUCT rights within the FIELD but outside the TERRITORY
pursuant to the AGREEMENT will be [**] after, first, full recovery of LICR’s and
4AB’s ACCUMULATED DISCOVERY COSTS followed by, second, recovery of the
ACCUMULATED DEVELOPMENT COSTS of the PARTIES. The calculation of NET REVENUES
and ACCUMULATED DEVELOPMENT COSTS will be made for each PRODUCT separately.
8.03.1
First, each PARTY will provide a summary of ACCUMULATED DEVELOPMENT COSTS
pursuant to Section 8.02;

8.03.2
Second, before distribution of NET REVENUES all ACCUMULATED DEVELOPMENT COSTS of
each PARTY for all years (“TOTAL ACCUMULATED DEVELOPMENT COSTS”) will be added
and a share of proceeds calculated according to the following formula for each
PRODUCT separately: “PERCENTAGE SHARE” of a PARTY equals the TOTAL ACCUMULATED
DEVELOPMENT COSTS of the PARTY divided by the TOTAL ACCUMULATED DEVELOPMENT
COSTS of all PARTIES;



8.03.3    Third, all NET REVENUES derived from a PRODUCT will be distributed to
each PARTY according to the proportion of each PARTY’S PERCENTAGE SHARE of a
PRODUCT until the TOTAL ACCUMULATED DEVELOPMENT COSTS of a PRODUCT for all
PARTIES has been fully recovered from NET REVENUES;
8.03.4    Fourth, all remaining NET REVENUES of a PRODUCT will be [**] except
that in the case where NET REVENUES constitute ADJUSTED NET REVENUES as defined
in Section3.05, the share of a PARTY will be calculated according to the
following formula: [**].
8.04    In the event that a PARTY elects not to continue its contribution to
funding a DEVELOPMENT PROGRAM or DEVELOPMENT PROGRAMS pursuant to Section 3.05
the calculation of NET REVENUES described in Section 8.03 will be modified in
the following manner: [**] with such calculations being made on a PRODUCT by
PRODUCT basis for the PRODUCT or PRODUCTS emerging from such DEVELOPMENT PROGRAM
or DEVELOPMENT PROGRAMS which the non-funding PARTY no longer supports provided
always that:
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

17



--------------------------------------------------------------------------------




8.04.1     in no case shall such diminishment in the calculated NET REVENUES
lead to a PARTY receiving less than [**] of NET REVENUES;
8.04.2    a PARTY which has previously elected not to continue its contribution
to funding a DEVELOPMENT PROGRAM or DEVELOPMENT PROGRAMS shall not be prevented
from funding in whole or in part a subsequent development activity in which case
its funding contribution shall be included in the calculation of ACCUMULATED
DEVELOPMENT COSTS as provided for in this Article 8;
8.04.3    if NET REVENUES from the exercise of the commercial rights of 4AB
pursuant to Section 4.02 specifically cover development funding by a THIRD PARTY
and fully meet the requirements of the then current estimated resources required
to undertake a DEVELOPMENT PROGRAM or the DEVELOPMENT PROGRAMS to completion of
a PHASE I CLINICAL TRIAL for such DEVELOPMENT PROGRAM or PHASE I CLINICAL TRIALS
for the DEVELOPMENT PROGRAMS, then the full contribution of each PARTY to such
DEVELOPMENT PROGRAM or DEVELOPMENT PROGRAMS shall be deemed to have been made by
such PARTY with the result that the NET REVENUES will not be diminished as
described in this Section 8.04.
9    PAYMENTS
9.01    All payments to be made under this AGREEMENT to 4AB from RECEPTA except
as otherwise stated herein shall be made within thirty (30) days of receipt of a
tax invoice from 4AB and shall be made in CHF by bank wire transfer to 4AB’s
bank account as follows:


Beneficiary/Payee     4-Antibody AG
Account No:        [**]
With:            [**]
Clearing:        [**]
SWIFT:        [**]
IBAN:            [**]


9.02    If any payment due from RECEPTA is not made on or before the due date
specified herein, RECEPTA will pay interest on the outstanding amount until paid
in full if requested to do so by 4AB. Interest will be charged at a rate equal
to the [**] for the time period in which such amount is outstanding as disclosed
from time to time by the European Central Bank which applied on the due date.
Calculation of interest will be made for the exact number of days in the
interest period based on a year of 360 days (actual/360).
9.03    If laws or regulations require withholding by 4AB or by RECEPTA or an
AFFILIATE of RECEPTA of any taxes imposed upon the PARTIES on account of any
profit participation and payments paid pursuant to this Agreement, such taxes
shall be deducted by 4AB or by RECEPTA or an AFFILIATE of RECEPTA as the case
may be as required by law from such remittable profit participation and payment
and shall be paid by 4AB or by RECEPTA or an AFFILIATE of RECEPTA as the case
may be to the proper tax authorities. Official receipts of payment of any


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

18



--------------------------------------------------------------------------------




withholding tax shall be secured and sent to the PARTIES as evidence of such
payment. The PARTIES shall exercise their best efforts to ensure that any
withholding taxes imposed are reduced as far as possible under the provisions of
any relevant tax treaty.


9.04    During the TERM and for a period of five (5) years thereafter, the
PARTIES shall keep complete and accurate records pertaining to the development,
manufacture, use, sale or other disposition of the PRODUCTS, in sufficient
detail to permit the PARTIES to confirm the accuracy of all payments due
hereunder and compliance with all responsibilities and obligations. Each PARTY
shall have the right to cause an independent, certified public accountant to
audit such records. Such audits may be exercised once each calendar year and
only with respect to the then current calendar year and the immediately prior
two calendar years, upon reasonable prior written notice to a PARTY and during
normal business hours, and the PARTY initiating such audit shall bear the full
cost of such audit, unless such inspection leads to the discovery of a
discrepancy of greater than the greater of [**]%) in reporting to such PARTY's
detriment, or of [**], for any calendar year. In such instance, the audited
PARTY agrees to pay the reasonable cost of such audit plus interest as
stipulated in Section 9.02 and 9.06 from and after the date the audit report is
delivered to the PARTY requesting such audit. The terms of this Section 9.04
shall survive any termination or expiration of this AGREEMENT for a period of
five (5) years.
9.05    All payments to be made under this Agreement from 4AB to either RECEPTA
or its designated AFFILIATE or LICR shall be made within thirty (30) days of
receipt of an invoice from either RECEPTA or its designated AFFILIATE or LICR
and shall be made in CHF by bank wire transfer to bank account as follows:


Beneficiary/Payee    RECEPTA
Account No:        [**]
With:            [**]
Clearing:        N/A
SWIFT:        [**]
IBAN:            N/A




Beneficiary/Payee    LICR
Account No:        [**]
With:            [**]
Clearing:        [**]
SWIFT:        [**]
IBAN:            [**]


9.06    If any payment due from 4AB is not made on or before the due date
specified herein, 4AB will pay interest on the outstanding amount until paid in
full if requested to do so by either RECEPTA or LICR. Interest will be charged
at a rate equal to the [**] for the time period in which such amount is
outstanding as disclosed from time to time by the European Central Bank which
applied on the due date. Calculation of interest will be made for the exact
number of days in the interest period based on a year of 360 days (actual/360).




[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

19



--------------------------------------------------------------------------------




10    TERM AND TERMINATION


10.01    This AGREEMENT shall be effective as of the EFFECTIVE DATE and shall
remain in force unless terminated earlier in accordance with the terms herein
(the “TERM”).
10.02    If RECEPTA has not received approval from its Board of Directors for
the payment of the PURCHASE PRICE as detailed in Article 7 herein prior to
February 1st 2013, RECEPTA may terminate this AGREEMENT in its entirety provided
that the payments due to 4AB pursuant to Section 7.02.1 are made in full
regardless of the date that RECEPTA may terminate this AGREEMENT.


10.03    If RECEPTA has not received approval from its Board of Directors for
the payment of the PURCHASE PRICE as detailed in Article 7 herein and has not
notified 4-AB of such approval prior to February 28, 2013, 4AB may terminate
this AGREEMENT. 4AB’s right to terminate the AGREEMENT as provided for in this
Section 10.03 may be waived if RECEPTA and 4AB agree to a cost coverage by
RECEPTA for the ongoing activity under the DISCOVERY PROGRAMS until such time as
RECEPTA has received final approval from its Board of Directors to allow
RECEPTA’S financial obligations herein to be fulfilled.


10.04    Each PARTY shall have the right to terminate this AGREEMENT in its
entirety with respect to one or both of the other PARTIES if a PARTY is in
breach or solely with respect to a particular PRODUCT to which a breach relates,
upon written notice to the other PARTY or PARTIES if, after receiving written
notice of a material breach of this AGREEMENT, the breaching PARTY or PARTIES
fail(s) to cure such breach within 60 days following receipt of such notice. If
such breach remains after such 60 day period the PARTIES shall attempt to
resolve the dispute under the provisions of Article 14.


10.05    A PARTY may terminate this AGREEMENT with respect to one or both of the
other PARTIES with notice if the other PARTY or PARTIES make(s) an assignment
for the benefit of creditors, is the subject of proceedings in voluntary or
involuntary bankruptcy instituted on behalf of or against such PARTY or PARTIES,
or has a receiver or trustee appointed for all or substantially all of its
property; provided that in the case of an involuntary bankruptcy proceeding such
right to terminate shall only become effective if the PARTY or PARTIES
consent(s) to the involuntary bankruptcy or such proceeding is not dismissed
within ninety (90) calendar days after the filing thereof.
10.06    RECEPTA shall have the right to terminate this AGREEMENT in its
entirety or in part with respect to any specific ANTIBODY or PRODUCT for its
convenience upon ninety (90) days prior written notice to 4AB provided that the
PURCHASE PRICE for such ANTIBODY or PRODUCT has been paid in full.
10.07    Once a DEVELOPMENT PROGRAM has been initiated as described in Appendix
2, LICR and/or 4AB shall have the right to terminate the commercial rights under
this AGREEMENT in their entirety or in part with respect to any specific
ANTIBODY or PRODUCT for their convenience upon ninety (90) days prior written
notice to RECEPTA if after receiving written notice of failure to comply with
the diligence provisions of Sections 4.05 and 5.06 herein, RECEPTA fails to
address such compliance failure breach within 60 days following receipt of such
notice. If such compliance failure remains after such 60 day period the PARTIES
shall attempt to resolve the dispute under the provisions of Article 14.
10.08     Sections 5.01, 5.02, 5.03, and 5.04 (Intellectual Property), Article 6
(Confidentiality), Sections 7.01 and 7.02 (Purchase Provisions), Article 9
(Payments), Article 11 (Rights Upon

20



--------------------------------------------------------------------------------




Termination), Article 13 (Indemnity & Insurance), Article 14 (Dispute Resolution
and Governing Law), Article 17 (Survival and Waivers), and Article 20 (Notices)
shall survive the expiry or termination of this AGREEMENT.
11    RIGHTS UPON TERMINATION
11.01    If this AGREEMENT is terminated in its entirety by RECEPTA pursuant to
Section 10.02 all rights and licenses granted to RECEPTA hereunder shall
immediately terminate and RECEPTA shall forfeit any share of NET REVENUES it
would otherwise be due under the provisions of Section 8.03.
11.02    If this AGREEMENT is terminated by 4AB either with respect to a PRODUCT
pursuant to Section 10.04 or in its entirety pursuant to Section 10.03, 10.04,
10.05, or 10.07, all rights and licenses granted to RECEPTA hereunder shall
immediately terminate and RECEPTA shall forfeit any share of NET REVENUES it
would otherwise be due under the provisions of Section 8.02. Any such
termination shall not remove RECEPTA’s obligations under Article 7 or Article 8
relating to any accrued payments due 4AB at the time of such termination and
such payments will be due in full and RECEPTA hereby agrees to make such
payments in full even in the event of such termination.
11.03    In the event this AGREEMENT is terminated by 4AB pursuant to RECEPTA’S
default as described in Section 10.04, 10.05 or 10.07 or partially terminated or
terminated in its entirety by RECEPTA pursuant to Section 10.06, RECEPTA agrees
in addition to transfer all rights to ANTIBODIES and PRODUCTS including PATENT
RIGHTS arising from the collaboration described in this AGREEMENT to 4AB and
LICR and shall take all steps necessary to effect such transfer. Furthermore
RECEPTA agrees to make available INFORMATION related to the development of
PRODUCTS within the TERRITORY up until the date of such termination, including,
but not limited to, filings with REGULATORY AGENCIES and any active IND dossier;
and to assign such IND and the right to use any such INFORMATION to LICR and
4AB.
11.04    In the event this AGREEMENT is terminated by RECEPTA pursuant to 4AB’s
default as described in Section 10.04, and such default is upheld following the
dispute resolution procedures provided for herein, or terminated by RECEPTA as
described in Section 10.05, 4AB agrees to transfer all rights to ANTIBODY LEADS
or ANTIBODY BACK-UPS including any PATENT RIGHTS for ANTIBODY LEADS or ANTIBODY
BACK-UPS to RECEPTA and LICR. 4AB shall take all steps necessary to effect such
transfer. Furthermore 4AB agrees to make available INFORMATION related to the
development of ANTIBODY LEADS or ANTIBODY BACK-UPS up until the date of such
termination, including, but not limited to, filings with REGULATORY AGENCIES and
any active IND dossier; provided always that such exchange of INFORMATION shall
not entitle RECEPTA to any commercial right to either LICR’s or 4AB’s BACKGROUND
INTELLECTUAL PROPERTY or any ANTIBODIES beyond such ANTIBODY LEADS and ANTIBODY
BACK-UPS.
11.05    In the event this AGREEMENT is partially terminated or terminated in
its entirety by RECEPTA pursuant to Section 10.06, 4AB agrees to transfer all
rights to ANTIBODY LEADS or ANTIBODY BACK-UPS including any PATENT RIGHTS within
the TERRITORY for ANTIBODY LEADS or ANTIBODY BACK-UPS to RECEPTA and 4AB shall
take all steps necessary to effect such transfer. Furthermore 4AB agrees to make
available INFORMATION related to the development of ANTIBODY LEADS or ANTIBODY
BACK-UPS up until the date of such termination, including but not limited, to
filings with REGULATORY AGENCIES and any active IND dossier; provided that such
exchange of INFORMATION shall not entitle

21



--------------------------------------------------------------------------------




RECEPTA to any commercial right beyond the TERRITORY or to either LICR’s or
4AB’s BACKGROUND INTELLECTUAL PROPERTY.
11.06    Notwithstanding expiration or termination of this AGREEMENT by any
PARTY, each PARTY shall remain liable to the remaining PARTY with respect to any
obligations which arise prior to the effective date of termination.
12    REPRESENTATIONS AND WARRANTIES
12.01    Each PARTY represents and warrants to the other PARTIES that the
representing and warranting PARTY is duly organized in its jurisdiction of
incorporation; that the representing and warranting PARTY has the full power and
authority to enter into this AGREEMENT; that this AGREEMENT is binding upon the
representing and warranting PARTY; that this AGREEMENT has been duly authorized
by all requisite corporate action within the representing and warranting PARTY;
and that the execution, delivery and performance by the representing and
warranting PARTY of this AGREEMENT and its compliance with the terms and
conditions hereof does not and shall not conflict with or result in a breach of
any of the terms and conditions of or constitute a default under (a) any
agreement or other instrument binding or affecting it or its AFFILIATES or the
property of either of them, (b) the provisions of its certificate of
incorporation, bylaws or other governing documents or (c) any order, writ,
injunction or decree of any governmental authority entered against it or by
which any of its property is bound.
12.02    As of the EFFECTIVE DATE, solely with respect to the ANTIBODIES, 4AB
represents and warrants to RECEPTA that: (a) LICR and 4AB each has sufficient
legal or beneficial title under the LICR and 4AB BACKGROUND INTELLECTUAL
PROPERTY respectively necessary for the purposes contemplated under this
AGREEMENT and for 4AB to grant the licenses contained in this AGREEMENT and is
not currently subject to any outstanding order, judgment or decree of any court
or administrative agency that restricts it in any way from granting to RECEPTA
such licenses; (b) neither LICR nor 4AB has received any written notice of any
pending law suits, judgments, settlements or legal actions against either LICR
or 4AB with respect to the LICR and 4AB BACKGROUND INTELLECTUAL PROPERTY
respectively that, if determined adversely to either LICR or 4AB, would have a
material adverse effect upon their ability to grant to RECEPTA the rights under,
or upon the ability of RECEPTA to exercise its rights and obligations as
contemplated by this AGREEMENT; and (c) neither LICR nor 4AB has received
written notice of any THIRD PARTY claims that any of the patents contained
within the LICR or 4AB BACKGROUND INTELLECTUAL PROPERTY respectively are invalid
or unenforceable.
12.03    As of the EFFECTIVE DATE, LICR and 4AB represent and warrant to RECEPTA
that they will diligently pursue the DISCOVERY PROGRAMS detailed herein
separately and jointly with all reasonable care. However, neither LICR nor 4AB
can guarantee that the DISCOVERY PROGRAMS will deliver to RECEPTA ANTIBODIES
meeting the specifications in Appendix 1 or that such ANTIBODIES if delivered to
RECEPTA hereunder will progress successfully through clinical development and
eventually secure marketing approval.
13    INDEMNITY & INSURANCE
13.01 RECEPTA shall indemnify, hold harmless and defend LICR and 4AB and their
directors, officers, agents and employees from and against any loss, costs
(including

22



--------------------------------------------------------------------------------






reasonable attorney’s fees), damages, injury, liability, claims, demands, or
causes of action (“LIABILITY”) arising out of or resulting from (a) personal
injury or death in connection with RECEPTA’s or any AFFILIATE of RECEPTA’s
activities hereunder; (b) RECEPTA’s or any AFFILIATE of RECEPTA’s use, handling,
storage or disposal of any materials or information; (c) any gross negligent act
or gross omission or willful misconduct of RECEPTA or an AFFILIATE of RECEPTA or
RECEPTA’s employees or agents or the employees or agents of an AFFILIATE of
RECEPTA; (d) any act or omission of RECEPTA or any AFFILIATE of RECEPTA as an
employer; or (e) any debt or other duty of any kind or amount owed to a RECEPTA
subcontractor or AFFILIATE of RECEPTA’s, subcontractor except to the extent that
any such LIABILITY is incurred as a result of the gross negligence or willful
misconduct of either LICR or 4AB.
13.02    LICR shall indemnify, hold harmless and defend RECEPTA and 4AB and
their directors, officers, agents and employees from and against any loss, costs
(including reasonable attorney’s fees), damages, injury, liability, claims,
demands, or causes of action (“LIABILITY”) arising out of or resulting from (a)
personal injury or death in connection with LICR’s or any AFFILIATE of LICR’s
activities hereunder; (b) LICR’s or any AFFILIATE of LICR’s use, handling,
storage or disposal of any materials or information; (c) any gross negligent act
or gross omission or willful misconduct of LICR or an AFFILIATE of LICR or
LICR’s employees or agents or the employees or agents of an AFFILIATE of LICR;
(d) any act or omission of LICR or any AFFILIATE of LICR as an employer; or (e)
any debt or other duty of any kind or amount owed to a LICR subcontractor or
AFFILIATE of LICR’s, subcontractor except to the extent that any such LIABILITY
is incurred as a result of the gross negligence or willful misconduct of either
RECEPTA or 4AB.
13.03    4AB shall indemnify, hold harmless and defend LICR and RECEPTA and
their directors, officers, agents and employees from and against any loss, costs
(including reasonable attorney’s fees), damages, injury, liability, claims,
demands, or causes of action (“LIABILITY”) arising out of or resulting from (a)
personal injury or death in connection with 4AB’s or any AFFILIATE of 4AB’s
activities hereunder; (b) 4AB’s or any AFFILIATE of 4AB’s use, handling, storage
or disposal of any materials or information; (c) any gross negligent act or
gross omission or willful misconduct of 4AB or an AFFILIATE of 4AB or 4AB’s
employees or agents or the employees or agents of an AFFILIATE of 4AB; (d) any
act or omission of 4AB or any AFFILIATE of 4AB as an employer; or (e) any debt
or other duty of any kind or amount owed to a 4AB subcontractor or AFFILIATE of
4AB’s, subcontractor except to the extent that any such LIABILITY is incurred as
a result of the gross negligence or willful misconduct of either LICR or
RECEPTA.
13.04    In the event a PARTY seeks indemnification under Sections 13.01, 13.02,
or 13.03, it shall notify the indemnifying PARTY of a claim as soon as
reasonably practicable after it receives notice of such claim, shall permit them
to assume direction and control of the defence of such claim (including the
right to settle the claim solely for monetary consideration), and shall
cooperate as requested (at the indemnifying PARTY’s expense) in the defence of
the claim, but provided always that the indemnifying PARTY may not settle any
such claim or otherwise consent to an adverse judgment or order in any relevant
action or other proceeding or make any admission as to liability or fault that
relates to the indemnified PARTY without their prior written permission, which
shall not be unreasonably withheld.

23



--------------------------------------------------------------------------------






13.05    Prior to commencing any human PHASE I CLINICAL TRIAL a PARTY shall
obtain and maintain during the duration of the trial and for five (5) years
thereafter appropriate PHASE I CLINICAL TRIAL no fault compensation insurance.
Prior to the first commercial sale of any PRODUCT a Party shall obtain
appropriate product liability insurance for the duration of the TERM of the
AGREEMENT and for seven (7) years thereafter. In each case the insurance shall
be taken with a reputable insurance in a commercially adequate amount taking
into account the industry standards prevailing at the time in the applicable
territories.
13.06    Except as otherwise expressly set forth in this AGREEMENT, no PARTY
makes any representations and extends no warranties of any kind, either express
or implied, including but not limited to warranties of merchantability, fitness
for a particular purpose, validity of patent rights claims issued or pending, or
non-infringement of THIRD PARTY rights.
13.07    In no event shall a PARTY or such PARTY’S AFFILIATES be liable to
another PARTY or any of such PARTY’S AFFILIATES for any consequential,
incidental, indirect, special, punitive or exemplary damages, lost profits,
business or goodwill suffered or incurred by such other PARTY or any of such
PARTY’S AFFILIATES in connection with this AGREEMENT, even if advised of the
possibility of such damages.
14    DISPUTE RESOLUTION AND GOVERNING LAW
14.01    The PARTIES recognize that disputes as to certain matters may from time
to time arise which relate to the rights of any PARTY and obligations hereunder.
It is the objective of the PARTIES to establish procedures to facilitate the
resolution of such disputes in an expedient manner by mutual cooperation and
without resort to litigation. To accomplish this objective, the PARTIES agree to
follow the procedures set forth in Section 14.02, if and when such a dispute
arises between the PARTIES.
14.02    Dispute Resolution Procedures.
14.02.1
If any dispute, claim or controversy of any nature arising out of or relating to
this Agreement, including any action or claim based on tort, contract or
statute, or concerning the interpretation, effect, termination, validity,
performance and/or breach of this Agreement (each, a “DISPUTE”), arises between
the PARTIES and the PARTIES cannot resolve such DISPUTE within thirty (30) days
of a written request by a PARTY to another PARTY, the PARTIES agree to refer the
DISPUTE either to: (a) the chief scientific officer (or equivalent) of LICR
and/or the chief scientific officer (or equivalent) of RECEPTA and/or the chief
technology officer (or equivalent) of 4AB for resolution (if such DISPUTE
relates to scientific issues); or (b) to the head of business development (or
equivalent) of LICR and/or the head of business development (or equivalent) of
RECEPTA and/or the head of business development (or equivalent) of 4AB for
resolution (if such DISPUTE does not relate to scientific issues). If such
officers of the PARTIES cannot resolve such DISPUTE within an additional thirty
(30) days, then such DISPUTE shall be referred to the chief executive officer
(or equivalent) of LICR and/or the chief executive officer (or equivalent) of
RECEPTA and/or the chief executive officer (or equivalent) of 4AB for
resolution. After an additional thirty (30) days, if such officers have not
succeeded in negotiating a


24



--------------------------------------------------------------------------------






resolution of the DISPUTE, then any PARTY may at any time thereafter seek to
resolve such DISPUTE by arbitration pursuant to Section 14.02.2 below.
14.02.2
The PARTIES acknowledge and agree that any declarations (either oral or in
writing) rendered by the PARTIES’ representatives during the resolution
procedure under Section 14.02.1 above, shall not be considered as an
acknowledgement of such PARTY’s liability in respect to the DISPUTE. The PARTIES
agree that none of them may rely on such statement or document as mean of
evidence during the arbitration proceeding. For the avoidance of doubt, this
Section 14.02.2 shall not apply to documents, information and statements
relating to the disputed obligations under this Agreement.

14.02.3
If any dispute, disagreement, claim or controversy of any nature or type arises
out of or results from this Agreement and is not resolved pursuant to Section
14.02.1, then without regard or reference to the principles of conflicts of law
or international private law or any contrary term or condition in any
international treaty or convention (other than in connection with the
recognition of arbitration awards as the PARTIES have agreed below):

14.02.3.1
Jurisdiction/Forum. Any DISPUTE that cannot be resolved after negotiation
between the PARTIES as set forth in Section 14.02.1 shall be finally resolved by
binding arbitration under the Rules of Arbitration of the International Chamber
of Commerce (“ICC”) as supplemented by Section 14.02.3.2 below (collectively,
the “RULES”).

14.02.3.2
Applicability of Rules. If a procedural question or dispute arises that is not
governed by the RULES, the ARBITRATOR or ARBITRATORS shall make a binding
determination of its resolution after affording each PARTY an opportunity to
state its preferred means of resolution. Each PARTY hereby expressly,
irrevocably and unconditionally consents and submits to the personal
jurisdiction of the ICC and waives and hereby affirmatively covenants not to
assert their right to object to or challenge the sole and exclusive personal
jurisdiction of the ICC in connection with DISPUTES. Any controversy concerning
the extent to which any DISPUTE is subject to the terms and conditions of this
Section and/or the RULES, or concerning the applicability, interpretation, or
enforceability of this Section and/or the RULES, including any contention that
all or part of these procedures are invalid or unenforceable, shall be governed
by the substantive laws of England and Wales.


25



--------------------------------------------------------------------------------






14.02.3.3
Venue and Language. The arbitration described herein (the “ARBITRATION”) shall
be conducted in the English language and all written briefs and statements
prepared by the PARTIES shall be submitted in the English language. The
ARBITRATION shall be conducted at a mutually agreed location in London, United
Kingdom.

14.02.3.4
Governing law. All DISPUTES shall be governed by and construed in accordance
with the substantive laws of England and Wales, and the ARBITRATION shall be
conducted under the procedural requirements of the RULES, all without regard or
reference to principles of conflicts of law that would result in the application
of the laws of another jurisdiction.

14.02.3.5
Arbitrators. The panel of arbitrators shall consist of three (3) neutral
arbitrators who are mutually agreed upon by the PARTIES meeting the following
criteria: (i) none of them shall be current or former employees, directors or
shareholders of, or otherwise have any current or previous relationship with,
either PARTY or its respective AFFILIATES; and (ii) all of them shall be a
person expert in pharmaceutical industry research and development or in
licensing arrangements in the biotechnology or pharmaceutical fields
(collectively, the “ARBITRATORS”). If the PARTIES can mutually agree that a
DISPUTE can be resolved by a single ARBITRATOR or expert and furthermore the
PARTIES can agree on the choice of such ARBITRATOR or expert then the
arbitration can proceed with such single ARBITRATOR or expert. If the PARTIES
cannot mutually agree on the ARBITRATORS within fifteen (15) business days of
the filing of the claim with the ICC, then the PARTIES shall each submit six (6)
curriculum vitae of proposed ARBITRATORS to the International Court of
Arbitration of the ICC and that body shall appoint the ARBITRATORS by selecting
one (1) of the expert ARBITRATORS from each of PARTIES’ submissions.

14.02.3.6
Supplemental Rules. The ARBITRATION shall be subject to the following rules: (i)
the ARBITRATORS may not award or assess punitive damages against either PARTY
except that the ARBITRATORS, in their sole discretion, may award reasonable
costs, expenses and fees to the prevailing PARTY; (ii) until such time as an
award of costs is made by the ARBITRATORS, each PARTY shall bear its own costs
and expenses of the ARBITRATION and one-third (1/3) of the fees and costs


26



--------------------------------------------------------------------------------




of the ARBITRATORS; and (iii) time is of the essence with regard to the
completion of the ARBITRATION and the ARBITRATORS shall make a final award no
later than one (1) year after the filing of the initial claim with the ICC.
14.02.3.7
Award. The ARBITRATORS’ award shall be the sole and exclusive remedy between the
PARTIES regarding any claims, counter-claims, issues or accountings presented or
pleaded to the ARBITRATORS, including any such claims, counter-claims, issues or
accountings seeking declaratory, equitable and/or injunctive relief, and all
costs, fees or taxes incident to enforcing the ARBITRATORS’ award shall be, to
the maximum extent permitted by law, charged against the PARTY resisting
enforcement. Judgment upon the award of the ARBITRATORS may be entered in a
court of competent jurisdiction, or application may be made to such court for a
judicial acceptance of the award or any order of enforcement. Without limiting
the foregoing, if and to extent that the final award of the ARBITRATORS is found
unenforceable, either PARTY may bring a cause of action against the other PARTY
before any court of competent jurisdiction at the domicile of the defendant
PARTY.

14.02.3.8
Interim Relief. By agreeing to arbitration, the PARTIES do not intend to deprive
any court of its jurisdiction to issue a pre-arbitration injunction,
pre-arbitration attachment or other order in aid of the arbitration proceedings
and the enforcement of any award. Without prejudice to such provisional remedies
in aid of arbitration as may be available under the jurisdiction of a court, the
ARBITRATORS shall have full authority to grant provisional remedies and to award
damages for the failure of any PARTY to respect the ARBITRATORS’ orders to that
effect.

14.02.4
Notwithstanding anything to the contrary, if any DISPUTE arises from any PARTY’S
rights or obligations under Article 6 (Confidentiality), then a PARTY may seek
equitable relief from a court of competent jurisdiction without needing to
resort to the dispute resolution mechanism described above in this Section
14.02.

14.02.5
In the event of any dispute relating to this AGREEMENT or breach thereof, the
PARTIES shall use their best endeavors to develop practical solutions of mutual
benefit to settle conflicts amicably between themselves.


27



--------------------------------------------------------------------------------






15    PUBLIC ANNOUNCEMENTS AND PUBLICATION
15.01    No PARTY shall use the name of another PARTY in any publicity,
advertising, or news without the prior written consent of the other PARTY.
15.02    The PARTIES may issue one or more joint announcements regarding this
AGREEMENT, provided each such announcement has been approved in writing by the
PARTIES prior to its release. Further, each PARTY may, in presentations,
publications, or other disclosures accurately report that it is a PARTY to the
relationship represented by this AGREEMENT. All public announcements and
statements concerning the research, development and commercialization of
PRODUCT(s) by RECEPTA or its licensee(s) will acknowledge 4AB’s and LICR’s role
in the discovery and validation of the ANTIBODY or ANTIBODIES.
15.03    It is accepted by the PARTIES that the PARTIES may wish to publish or
disclose aspects of the PROGRAM(S) and results thereof in scientific journals or
meetings or the like. Specifically, LICR and its academic collaborators shall
have the right to publish and present scientific findings relating to the
DISCOVERY PROGRAMS and DEVELOPMENT PROGRAM(S). In such an event the disclosing
PARTY shall provide the other PARTY with copies of such publications and
presentations at least thirty (30) calendar days prior to submission for
publication or presentation. The non-disclosing PARTY shall, within a period of
thirty (30) calendar days of receipt of such publications or presentations
advise the disclosing PARTY whether patent or commercial interests may be
prejudiced by the proposed publication or presentation, in which case the PARTY
shall delay, or cause its collaborators to delay, submission, if necessary, of
the publication or presentation for an additional period, such period not
exceeding forty five (45) calendar days, from notification received from
disclosing party. If the non-disclosing PARTY has not responded to the
disclosing PARTY within the initial thirty (30) calendar day time period, the
proposed publication or presentation shall be deemed not to prejudice any patent
or commercial interests and LICR and its academic collaborators are free to
proceed.

28



--------------------------------------------------------------------------------






16    INDEPENDENT PARTIES
16.01    At all times, LICR, 4AB, and RECEPTA shall be deemed and shall in fact
be independent of one another and neither shall be authorised or empowered
hereby to act as the agent for the other PARTY for any purpose whatsoever or, on
behalf of the other, to enter into any contract, warranty or representations as
to any matter. All persons employed by a PARTY shall be employees of such PARTY
and not of the other PARTY and all costs and obligations incurred by reason of
any such employment shall be for the account and expense of such employing
PARTY.
17    SURVIVAL AND WAIVERS
17.01    The covenants of the PARTIES which by their terms or express intent are
to be performed after the termination or expiration of this AGREEMENT shall
survive the termination or expiration of this AGREEMENT.
17.02    Any term or condition of this AGREEMENT may be waived or qualified at
any time by the PARTY entitled to the benefit thereof by written instrument
executed by said PARTY. No delay or failure on the part of a PARTY in exercising
any rights hereunder, and no partial or single exercise thereof, shall
constitute a waiver of such rights or of any other rights hereunder. The waiver
by a PARTY of any right hereunder or of the failure to perform or of a breach by
the other PARTY shall not be deemed a waiver of any other right hereunder or any
other breach or failure to perform by the other PARTY, whether of a similar
nature or otherwise.
18    ASSIGNMENT
18.01    This AGREEMENT, and the rights and obligations hereunder, may not be
assigned or transferred by a PARTY without the prior written consent of the
other PARTIES, except that a PARTY may assign this AGREEMENT, without the need
to obtain the consent of the other PARTIES, to (a) its AFFILIATE or to (b) an
entity that acquires substantially all of the business or assets of such PARTY,
in each case whether by merger, transfer of assets, purchase of all outstanding
shares or otherwise, or to an entity which acquires all of the assets or
substantially all of the assets to which this AGREEMENT pertains, provided that
such assignee promptly agrees in writing to be bound by the terms and conditions
of this AGREEMENT. Any assignment in contravention of the foregoing shall be
void and of no effect. Subject to the foregoing, this AGREEMENT will be binding
upon and will inure to the benefit of the PARTIES and their respective
successors and assigns.


19    SEVERANCE


19.01    If any provision of this AGREEMENT is held to be invalid or
unenforceable by a court of competent jurisdiction, all other provisions shall
continue in full force and effect.


20    NOTICES


20.01    Any notice or other communication required or permitted to be given to
either PARTY hereto shall be in writing unless otherwise specified and shall be
deemed to have been properly given and effective: (a) on the date of delivery if
delivered in person; (b) the date of electronically confirmed facsimile
transmission if during the recipient’s normal business hours, or otherwise on
the next business day of the recipient; (c) one (1) business day after sending
via next business day delivery by a nationally recognised overnight courier
service; or (d) three (3) days after mailing

29



--------------------------------------------------------------------------------




by registered or certified mail, postage prepaid and return receipt requested,
to the other PARTY at the following address or facsimile number.
Notices to RECEPTA shall be addressed to:


Recepta Biopharma S.A.
Rua Tabapuã 1123 cj 36
04533-014, São Paulo, SP
Brazil
Facsímile (11) 3709-2143


Attention: Jose Fernando Perez
Chief Executive Officer


With a copy to:


Recepta Biopharma S.A.
Rua Tabapuã 1123 , cj 36
04533-014, São Paulo, SP
Brazil
Facsimile (11) 3709-2143


Attention: Jose Barbosa Mello
Vice President


Notices to LICR shall be addressed to:


Ludwig Institute for Cancer Research Ltd
666 Third Avenue, 28th floor
New York, NY 10017
USA


Facsimile:    (212) 450-1535
Attention:    Mr. Ed McDermott Jr.
President




Copies to:


Ludwig Institute for Cancer Research Ltd.
666 Third Avenue, 28th floor
New York, NY 10017
USA


Facsimile:    (212) 450-1535
Attention:    Jonathan Skipper, Ph.D.
Executive Director, Technology Development


Notices to 4AB shall be addressed to:


4-Antibody AG
Hochbergerstrasse 60C

30



--------------------------------------------------------------------------------




Basel
CH-405
Switzerland
Facsimile:    +41-61-633-22-61
Attention:    Robert F Burns, PhD
Chief Executive Officer


Copies to:


4-Antibody AG
Hochbergerstrasse 60C
Basel
CH-4057
Switzerland


Attention:    Head of Intellectual Property


21    FORCE MAJEURE
21.01    No failure or omission by the PARTIES hereto in the performance of any
obligation under this AGREEMENT shall be deemed a breach hereto or create any
liability if the same arises from any cause beyond the reasonable control of the
PARTIES including, but not limited to, the following: natural disasters, acts or
omissions of any government; any rule, regulation or order issued by
governmental authority or by any officer, department, agency or instrumentality
thereof: fire; storm; flood; earthquake; accident; war; rebellion; insurrection;
riot; invasion; or strike, lockout or other work stoppage. The non-performing
PARTY shall notify the other PARTY of such force majeure within seven days after
such occurrence by giving written notice to the other PARTY stating the nature
of the event, its anticipated duration and any action being taken to avoid or
minimize its effect. The suspension of performance shall be of no greater scope
and no longer duration than is necessary and the non-performing PARTY shall use
commercially reasonable efforts to remedy its inability to perform; provided,
however, that in the event the suspension of performance continues for 60 days
after the date of the occurrence, the PARTIES shall meet to discuss in good
faith how to proceed in order to accomplish the goals of this AGREEMENT.

31



--------------------------------------------------------------------------------






22    ENTIRE AGREEMENT
22.01    This AGREEMENT, together with any Appendix attached hereto and
expressly incorporated herein, constitutes the entire agreement between the
PARTIES and supersedes all previous arrangements whether written or oral. Any
amendment or modification to this AGREEMENT shall be of no effect unless made in
writing which specifically references this AGREEMENT and is signed by both
PARTIES.
23    CONSTRUCTION
23.01    This AGREEMENT has been prepared jointly and shall not be strictly
construed against either PARTY. Ambiguities, if any, in this AGREEMENT shall not
be construed against either PARTY, irrespective of which PARTY may be deemed to
have authored the ambiguous provision.
24    COUNTERPARTS
24.01    This AGREEMENT may be executed in one or more identical counterparts,
each of which shall be deemed to be an original and which collectively shall be
deemed to be one and the same instrument. In addition, signatures may be
exchanged by facsimile or PDF.
[Signature page follows.]































32



--------------------------------------------------------------------------------




IN WITNESS WHEREOF the PARTIES, intending to be bound hereby, have caused their
duly authorized representatives to execute this AGREEMENT.


RECEPTA BIOPHARMA SA.            4-ANTIBODY AG
/s/ J. Fernando Perez                    /s/ Robert F. Burns
Name:     J. Fernando Perez                Name: Robert F. Burns
Title:     CEO                        Title:    CEO
Date:    December 21, 2012                Date:    December 20, 2012


/s/ Jose Barbosa Mello                    /s/ Marc van Dijk, PhD
Name: Jose Barbosa Mello                Name: Marc van Dijk, PhD
Title: CFO & GM                    Title: CTO
Date: December 21, 2012                Date: December 20, 2012




LUDWIG INSTITUTE FOR CANCER RESEARCH LTD


/s/ Edward A. McDermott
Name: Edward A. McDermott
Title: President
Date: [blank]


/s/ Jonathan Skipper
Name: Jonathan Skipper
Title: Executive Director of Technology Development
Date: December 20, 2012













































33



--------------------------------------------------------------------------------






Appendix 1: DISCOVERY PROGRAMS and PRODUCTS


[**]
























































































[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

34



--------------------------------------------------------------------------------




Appendix 1A


[**]


[**]






















































































[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

35



--------------------------------------------------------------------------------




Appendix 1B


[**]


[**]






















































































[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

36



--------------------------------------------------------------------------------




Appendix 1C


[**]


[**]






















































































[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

37



--------------------------------------------------------------------------------




Appendix 1D


[**]


























































































[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

38



--------------------------------------------------------------------------------




Appendix 2: DEVELOPMENT PROGRAMS


[**]


























































































[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

39



--------------------------------------------------------------------------------




Appendix 3: JOINT MANAGEMENT COMMITTEE


The representatives of the PARTIES on the JOINT MANAGEMENT COMMITTEE are as
follows:


LICR


1.
Jonathan Skipper (Par Olsson- alternate)

2.
Gerd Ritter

3.
Jedd Wolchok



4AB


1.
Ekterina Breous

2.
Marc van Dijk

3.
Robert Burns



RECEPTA


1.
J. Fernando Perez

2.
Maria Carolina Tuma

3.
To be appointed




























































40



--------------------------------------------------------------------------------






Appendix 4: Current Estimates of major resource decision points, projected
costs, and LEAD PARTY roles


[**]






















































































[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

41

